Citation Nr: 1232490	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  05-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 20 percent disabling for service-connected lumbar spondylosis, degenerative disc disease, and lumbosacral strain. 

2.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected sensory deficit of the right lower extremity. 

3.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected sensory deficit of the left lower extremity. 

4.  Entitlement to service connection for an acquired psychiatric disorder (previously adjudicated as mental problems). 

5.  Entitlement to service connection for vision problems, to include bilateral eye blindness (also claimed as entitlement to compensation under 38 U.S.C.A. § 1151 for vision problems, to include bilateral eye blindness, claimed to be as a result of medical treatment at the VA Medical Center (VAMC) in Alexandria, Louisiana). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from September 23, 1970, to December 11, 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from December 2004 and February 2007 rating decisions of the Department of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office (RO).  The Veteran disagreed with such decisions and subsequently perfected an appeal. 

In a September 2010 decision, the Board denied entitlement to an earlier effective date for the assignment of a 30 percent disability rating for chronic bronchitis, but then remanded the remaining five issues on appeal.  The claims were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claims have since been returned to the Board for review.  

Upon reviewing the development that has occurred since September 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the issues involving the back, sensory deficit of the lower extremities, and a psychiatric disorder.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the Veteran underwent additional medical examinations and those examinations have been included in the claims folder for review.  Also, the AMC has obtained the Veteran's medical records that were not previously of record.  The AMC subsequently issued a supplemental statement of the case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the September 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for vision problems, to include bilateral eye blindness (also claimed as entitlement to compensation under 38 U.S.C.A. § 1151 for vision problems, to include bilateral eye blindness, claimed to be as a result of medical treatment at the Alexandria VAMC), is once again addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the AMC.


FINDINGS OF FACTS

1.  The Veteran does not have an acquired psychiatric disorder that is attributable to his active military service.

2.  The Veteran's lumbar spondylosis and degenerative disc disease is productive of limitation of range of motion and pain on motion; forward flexion is not limited to 30 degrees or less, and neither favorable nor unfavorable ankylosis is shown; incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during the past 12 months are not shown; neurological symptomatology attributable to degenerative disc disease is not shown.

3.  The Veteran's right lower extremity sensory deficit is manifested by mild incomplete paralysis which is wholly sensory.

4.  The Veteran's left lower extremity sensory deficit is manifested by mild incomplete paralysis which is wholly sensory.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.127 (2011). 

2.  The criteria for a disability rating in excess of 20 percent for lumbar spondylosis with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5010-5243 (2011).

3.  The criteria for a disability rating in excess of 10 percent for sensory deficit of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2011).  

4.  The criteria for a disability rating in excess of 10 percent for sensory deficit of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The Veteran was provided with this notice via various letters that have been sent to him over the years that the claims have been processed and appealed.  The record shows that the most recent letter was sent in September 2010 pursuant to the Board's September 2010 remand.  The various letters have included notice regarding direct service connection, secondary service connection, and claims for increased ratings.  The September 2010 letter included notice of the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were thereafter re-adjudicated in a May 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

And as for the duty to assist, the Veteran's service medical treatment records as well as post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding, records that have not been requested or obtained.  

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record reflects that the Veteran underwent orthopedic, neurological, and psychiatric examinations in 2010, and those examination reports are of record.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and opinion that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim involving his back, lower extremities, and psychiatric disorder.  

Moreover, the Veteran was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the Veteran has proffered documents and statements in support of his claims.  It seems clear that VA has given the Veteran every opportunity to express his opinion with respect to the issues now before the Board and the VA has obtained all known, available documents that would substantiate the Veteran's assertions.  Thus, the duty to assist has been met.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.304, 3.304 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there generally must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  Although he has not been very specific with his assertions with respect to service connection for a mental disorder, he has insinuated that he now suffers from a psychiatric disorder that is related to or caused by or began in service or, alternatively, secondary to a service-connected disability.  The Veteran has nevertheless stated that he had difficulty dealing with his drill instructors and that they "pushed" him and yelled at him during his three months of active duty.  He has inferred that from the treatment he received from authorities, he now has an unnamed mental disorder that he believes should be service connected.  

A review of the Veteran's service medical treatment records indicates that while he was on active duty, he neither complained of nor was he treated for any type of psychiatric illness or manifestations.  Those same records are negative for any actual diagnosis suggestive of some type of psychiatric disorder or disability.  

The Veteran was released from active duty in December 1970.  A review of the claims folder reveals that between January 1971 and January 1972, he did not seek treatment for a psychiatric disorder.  In fact, the Veteran did not seek VA compensation benefits for psychiatric symptoms until February of 2000.  In other words, he did not seek psychiatric assistance for nearly thirty years after he was discharged from service.  

In February 2000, at that time, the Veteran had been making complaints involving pain to his primary care physician.  He was sent for a VA psychological consultation.  When asked, he denied depression, anxiety, suicidal ideation, and homicidal ideation.  In essence, the Veteran denied any psychological difficulties at all.  The examiner did not provide a diagnosis of a psychiatric disorder.

Six years later, in November 2006, again as a referral from the VA pain clinic, the Veteran sought treatment via the clinic.  When asked, he told the examiner that he felt depressed and he further complained of the VA's purported disrespect of him.  He complained of sleeplessness, worry, and thoughts of suicide.  Upon completion of the consultation, the examiner diagnosed the Veteran as suffering from an adjustment disorder with depressive symptoms.  Shortly after this consultation was completed, he filed for VA compensation benefits.  In essence, the Veteran requested VA compensation benefits for a psychiatric disorder that he believed was caused by or the result of the VA's handling of his claims for various benefits.  

In conjunction with his claim for benefits, the Veteran underwent a VA mental disorders examination in December 2010 pursuant to the Board's September 2010 remand.  A VA doctor reviewed the Veteran's claims folder and then administered a clinical interview including a mental status examination.  Additional testing was also accomplished.  Upon completion of the examination, the examiner found that the Veteran was suffering from a personality disorder not otherwise specified with paranoid and passive aggressive traits.  The examiner noted:

The Veteran has stated some adjustment disorder symptoms, however based on evidence of exaggeration on psychological testing, his reported symptoms cannot be taken at face value.  Furthermore there is evidence of a personality disorder as well in addition to overt exaggeration on psychological testing.  While the Veteran had previously been diagnosed with an adjustment disorder, today he presented more as an individual with a personality disorder which negatively impacts multiple relationships, especially those with medical providers. . . . The etiology of the personality disorder is rooted in the Veteran's childhood, and given his very brief time in the military, I find it is less likely than not that his military service contributes significantly to any psychiatric disorder. . . . This type of complaint is more consistent with a personality disorder than an Axis I disorder. . . . 

There is no additional positive or negative evidence contained in the claims folder for review.  As an aside, the Board would note that it has reviewed the Veteran's electronic records in Virtual VA and there are no electronic records that either support or refute his assertions.  Instead, the electronic records are merely electronic copies of rating actions and other administrative type of records.  

In sum, the probative evidence is as follows.  The Veteran states that it is his opinion that he now suffers from a psychiatric disorder that was caused by his service.  A VA doctor has opined that the Veteran does not suffer from an actual ratable psychiatric disorder but instead suffers from a personality disorder that was not affected, at all, by his military service.  A VA psychologist has indicated that the Veteran suffers from an adjustment disorder.  However, that psychologist did not intimate, insinuate, or even state that the adjustment disorder was related to or caused by or the result of the Veteran's military service.  No other evidence is of record except for the Veteran's (and his representative's) lay assertions that he has suffered from the condition since service or that it was caused by his military service. 

In determining whether evidence submitted by the Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  His lay statements during the course of this appeal have not been contradictory.  Since the Veteran filed his claim, his recitation of the assertions made has remained consistent and not at odds with other statements made by himself.  Yet, it is also noted that despite the Veteran's assertions, the medical records have not mirrored his nonexpert hypothesis concerning his purported psychiatric disorder.  Thus, the Board finds that the Veteran's statements are, at the very least credible and probative, but they have only minimal weight in the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

In weighing the evidence on file, the Board notes that a VA examiner has reviewed the record and has rendered a medical opinion that the Veteran's diagnosed psychiatric disorder was not caused by military service or is the result of the Veteran's military service or any incidents therein.  The examiner also did not attribute the condition to any service-connected disorder, disability, or disease.  Another VA examiner has basically made the same conclusion.  

The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is a medical opinion concerning the etiology of the Veteran's current psychiatric disorder, which the greater weight of the evidence has shown to be a personality disorder.  The opinion was that the Veteran's current disorder was not related to or caused by or the result of his military service.  Moreover, no health care provider has etiologically linked the current complaints, symptoms, and manifestations with the Veteran's military service, any incident therein, or any service-connected disorder.  Again, the Board notes that the Veteran has not submitted any medical opinions that would tend to refute or contradict the opinion of the VA health care provider.  At least per the most recent report of December 2010, the examiner reviewed the complete claims folder including the statements provided by the Veteran.  In providing the most recent opinion, the physician was not equivocal, vague, or ambiguous with the opinion that his military service did not lead to the development of any psychiatric condition from which the Veteran may now suffer therefrom.  In December 2010, the doctor examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  (The Board also notes that personality disorders are not diseases or injuries for compensation purposes and may not be service connected except as provided for in 38 C.F.R. § 3.310(a).  38 C.F.R. §§ 3.303(c), 4.127 (2011).)

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  To state the matter in a different way, the Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no medical opinion to the contrary.

With respect to the Veteran's claim, the only other opinion addressing whether there is a link between the Veteran's service and his current mental disease manifestations is that of the Veteran and endorsed by the accredited representative.  Yet, merely the claim has been made that the Veteran now suffers from a psychiatric disorder that that it is somehow related to or was caused by or the result of his military service.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the Veteran's lay conclusions.  The Board finds that the generalized statements provided by the Veteran are too general in nature to provide, alone, the necessary evidence to show that the Veteran now has a ratable mental condition that resulted from his military service or a service-connected disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the Veteran.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr, 21 Vet. App. at 303, the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board does not doubt the credibility of the Veteran in reporting that he now suffers from a psychiatric disorder that he believes was caused by or the result of or began during his military service.  However, the matter at hand involves complex medical assessments that require medical expertise.  The Veteran is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed and purported disorder.  Moreover, due to the medical complexity of the issue involved, the Board finds that the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, the Veteran has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Additionally, in view of the period without evidence of treatment from 1970 to 2000, and the lack of clinical findings until after the Veteran filed this claim for benefits, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, his lay assertions are of less probative value when offered to establish a causal connection between his purported psychiatric disorder and his military service.

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  After reviewing the Veteran's claims file, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein or etiologically related to or caused by a service-connected disability.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder.

III.  Increased Evaluations

The Veteran has also submitted a notice of disagreement with respect to the issues involving increased initial ratings for lumbar spondylosis and degenerative disc disease (lumbosacral strain) and sensory deficient of the right and left lower extremities associated with lumbar spondylosis and degenerative disc disease.  He has expressed disagreement with the 20 percent disability rating assigned for his lower back disorder and the two separate 10 percent ratings that have been assigned for the neurological conditions affecting the lower extremities.  

A.  Disability Evaluations in General

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2.  With respect to the issues before the Board, the appeal on each of the issues stem from the Veteran's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  As such, staged ratings may be appropriate. 

B.  Background

In 2004, the Veteran sought to obtain an increased rating for his service-connected mild lumbosacral strain.  As a result of his application for an increased evaluation, he underwent a VA Spine Examination in May 2004.  Before the physical examination, the Veteran complained of pain in the lower back radiating from the buttocks to the thighs.  For treatment of the pain, the Veteran stated that he used prescription medications along with heat, ice, a TENS unit, and a brace.  When asked, he stated that he might have two to three flare-ups per month and when he had the flare-ups, he would use rest for treatment.  

The examiner determined that the Veteran was capable of performing all of his activities of daily living.  Examination of the lumbar segment of the spine was normal to observation with some slight increase in the curve of the lower back.  Tenderness over the lumbar and sacral spines was reported but there was no spasm or fixed deformities.  Range of motion of the lumbar segment of the spine was found to be:

Forward Flexion		60/90 with pain from 48 to 60 degrees
Extension Background	27/30 with pain from 20 to 27 degrees
Lateral Flexion (Right)	20/30 with pain from 12 to 20 degrees
Lateral Flexion (Left)	20/30 with pain from 20 to 30 degrees
Rotation (Right)		25/30 with pain from 19 to 25 degrees
Rotation (Left)		27/30 with pain from 14 to 27 degrees

The Veteran was examined to determine whether the back produced any DeLuca type restrictions but that examiner concluded that any restrictions were caused by pain and not by fatigue.  

A neurological examination was also accomplished at the same time.  Upon completion of the exam, it was concluded that the Veteran was suffering from mild sensory deficits of the lower extremities with slight weakness of the right lower extremity.  

The results of that examination were forwarded to the RO which, in turn, revised the Veteran's disability rating.  It first granted service connection for a separate disability rating for lumbar spondylosis and degenerative disc disease and incorporated the strain into the disability for which service connection was being granted.  A 10 percent disability rating was assigned.  Then two separate 10 percent ratings were awarded for sensory deficit of the lower extremities.  The Veteran's degenerative disc disease was awarded the 10 percent rating in accordance with the rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5243 (2011), and the neurological components were assigned 10 percent ratings in accordance with the rating criteria found at 38 C.F.R. § 4.118, Diagnostic Code 8521 (2011).  

The Veteran was notified of the ratings and the RO rating decision of December 2004, and he subsequently appealed that action claiming that the disabilities should be assigned ratings in excess of 10 percent.  His treatment records were obtained and included in the claims folder.  These records showed that the Veteran had sought repeated treatment from his local VA health care facility.  It was also reported that his forward flexion of the lumbar segment of the back was not greater than 60 degrees and limited to 48 degrees with pain.  Nevertheless, the same records indicated that the Veteran only had mild incomplete paralysis of the lower extremities and not moderate incomplete paralysis.  They also did not show that he had been prescribed bedrest for the treatment of the lower back disability or that he had suffered from periods of incapacitation.  Instead the treatment records reported that a majority of the complaints involved a nonservice-connected neck disorder.  It was that disability for which he received bedrest.  

Following further review, the Veteran's disability of the lumbar segment of the spine was assigned a 20 percent rating in January 2006, effective from the date of his claim for benefits.  The ratings for the neurological components of the disability remained at 10 percent.  

Of record are the Veteran's VA treatment records from 2005 to 2009.  These records do show treatment for low back pain.  However, they do not show treatment involving the lower extremities and any paralysis the Veteran may have been experiencing.  It is further noted that while the records show treatment, they do not provide any readings or findings with respect to any of the three disorders.

Another VA spine examination was performed in December 2010 pursuant to the Board's September 2010 remand.  The examiner reviewed the Veteran's claims folder including the medical records contained therein.  Before the physical examination of the back, the Veteran complained of pain and stiffness, with the pain extending into the buttocks and legs.  He told the examiner that he used prescription medications and a brace for pain relief and treatment.  He denied incapacitating episodes involving his back.  With respect to the three disabilities, he averred that none of the conditions interfered with his daily activities and he was capable of grooming, bathing, dressing, and toileting.  

Physical examination of the back revealed erect posture with a normal curvature of the thoracolumbar spine.  While tenderness was reported, weakness and spasms were not reported nor demonstrated.  Range of motion of the spine was as follows:

Forward Flexion		0-60 degrees
Extension			0-30 degrees
Side Bending (Right)	0-22 degrees
Side Bending (Left)		0-27 degrees
Lateral Rotation (Left)	0-75 degrees
Lateral Rotation (Right)	0-75 degrees

Upon repetitious activity, there was no loss in range of motion.  The Veteran was not additionally limited by fatigability, lack of endurance, weakness, or incoordination.  

Neurological findings indicated that the Veteran was able to ambulate on his toes, heels, and tandem walk without any difficulty.  Additionally, sensory deficit of the right and left lower extremities associated with lumbar spondylosis and degenerative disc disease was not found during the examination nor was it evidenced by MRI or nerve conduction velocity study.  

Ankylosis of the spine was not found.  There was no weakness or exacerbating episodes noted on range of motion of the thoracolumbar spine.  Additionally, the lumbar spine train and degenerative disc disease was found not to preclude the Veteran from manual labor or from a desk job.  Finally, there was no paralysis of any type found on the examination of the nerves.  

As indicated above, the Veteran's claims folder contains VA and private medical treatment records extending from 2004 to the present.  A review of these records specifically shows that, over the years, the Veteran has sought out treatment and care for his lower back disorder.  He has been prescribed various medications for relief from the pain, and he has been given exercises along with appliances to reduce the limitations produced by the back disorder.  The Board notes that the VA records show repeated complaints involving pain, limitation of motion, but not fatigability.  Nevertheless, none of those same records indicate or suggest that the Veteran has been prescribed bed rest for any period of days for relief.  While the various treatments have provided immediate relief, none of the procedures appears to have produced long-term pain relief. 

C.  Lumbar Spondylosis and Degenerative Disc Disease

This disability has been assigned a 20 percent disability rating in accordance with the rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) can be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Besides being able to rate the Veteran's disability under this diagnostic code (5243), it is also possible that his lower back disorder may be rated under any one of a number of diagnostic codes if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243. 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).

In evaluating increased rating claims, the Board will also consider the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  Under 38 C.F.R. § 4.40, functional loss or weakness due to pain supported by adequate pathology and evidenced by the visible behavior of the Veteran is deemed a serious disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  The Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

A 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned where there is favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less.  A 50 percent rating will be awarded where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V. 

Unfavourable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favourable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks. 

A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopaedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopaedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher evaluation for his degenerative disc disease of the lumbar spine.  The medical evidence of record does not show him to have forward flexion of the thoracolumbar spine to 30 degrees of less.  In fact, the December 2010 VA examination found the Veteran to have forward flexion to 60 degrees.  In this instance, the measured ranges of motion greatly exceed 30 degrees of forward flexion.

The Board has also reviewed the Veteran's treatment records and his statements.  While his statements concerning the limitations and extent of pain are competent, credible and probative, his assertions that he is entitled to a higher rating are outweighed by the more probative VA medical examination findings.  The examination report of 2004 and again in 2010 was based on a physical examination of the Veteran and sufficient information was provided to allow the Board to render an informed determination in consideration of the rating criteria.  Even taking into account pain on motion and repetitive use, additional limitation of motion is not shown.  As such, the Veteran has not been shown to have met the criteria for an initial evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine. 

In addition, the medical evidence of record does not show the Veteran to have incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Indeed, he specifically denied any prescribed bedrest or a period of incapacitation in the prior 12 months during his most recent examination.  There is simply no evidence showing that the Veteran has been prescribed bedrest as required by the regulation.

The Board recognizes that the Veteran has complained of constant or near constant pain, and has experienced pain throughout the time period covered by his appeal.  Constant pain, as described by the Veteran, is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the amended rating schedule are assigned "with or without symptoms such as pain."  In essence, the report of constant pain is not probative of entitlement to a higher rating.  Rather, it is the level of impairment resulting from pain that is important.

Assertions of pain, whether from the Veteran or as related by medical professionals, do not address the crucial distinction between favorable and unfavorable ankylosis, or between ranges of motion that would qualify for the assignment of a higher rating, and they do not purport to establish that the Veteran's thoracolumbar spine segments are fixed such that he cannot attain the neutral position, or that pain, weakness, fatigue, or incoordination produce a level of impairment that approximates fixation of the thoracolumbar spine segments such that the neutral position cannot be attained. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding in DeLuca.  However, a higher initial evaluation for the Veteran's disability of the lower spine is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain, to include problems with standing, walking, lifting and carrying, is contemplated in the currently assigned 20 percent disability evaluation.  While he reported he took pain medication before the examination, pain was shown during the examination and as a whole the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, as previously noted, even when considering the Veteran's range of motion when limited by pain, he continues to have range of motion that greatly exceeds the readings required for a 40 percent rating or higher.  No additional deficit is shown on repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against a higher initial evaluation for the Veteran's disability of the lumbar segment of the spine.

Additionally, the evidence of record does not suggest that the Veteran has any associated neurologic abnormalities (other than the associated lower extremity problems for which secondary service connection has already been awarded.)  Thus, a separate rating is not warranted.

The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a disability rating in excess of 20 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  A disability rating in excess of 20 percent is not warranted on a schedular basis.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

D.  Sensory Deficit - Right and Left Lower Extremities

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a (2011), a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

The Veteran has been assigned a 10 percent rating for each lower extremity under Diagnostic Code 8521.  Incomplete paralysis of the external popliteal (common peroneal) nerve will be rated as 10 percent disabling where mild, 20 percent disabling where moderate, and as 30 percent disabling where severe.  Complete paralysis of the external popliteal (common peroneal) nerve, with foot drop and slight droop of first phalanges of all toes, such that the foot cannot dorsiflex, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes will be rated as 40 percent disabling.  Neuritis and neuralgia of the external popliteal (common peroneal) nerve will be rated on the same basis.  Id. 

In this case, the Veteran has consistently reported having some pain in his lower extremities.  However, it has also been reported that when his service-connected neurological conditions were examined in 2010, the examiner made a determination that the condition was no longer producing measurable symptoms.  Moreover, during the long course of the appeal, there is no evidence of moderate incomplete paralysis of any nerve of the lower extremity.  Also, there have not been any reports of loss of reflexes or muscle atrophy for either the left or right lower extremity.  Additionally, significant functional loss due to incomplete paralysis or pain has not been demonstrated nor has any incapacitating episodes from neuropathic pain.

Weighing the evidence of record, with consideration of the Veteran's reported symptoms, which are both competent and credible, the Board finds that a rating in excess of 10 percent for either lower extremity is not warranted, as there have been no findings of paralysis or muscle atrophy.  Based on such objective findings, the Veteran's condition is wholly sensory, and the objective findings support only a characterization of mild sensory loss, thus a rating in excess of 10 percent is not warranted for either lower extremity.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

E.  Extraschedular Evaluation

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation for any of the three discussed disabilities.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the lower back disability or the sensory deficits of the lower extremities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for spine and neurological disorders shows that the rating criteria reasonably describe the his disability level and symptomatology.  In short, there is nothing in the record to indicate that these service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is denied. 

An increased initial rating in excess of 20 percent disabling for service-connected lumbar spondylosis, degenerative disc disease, and lumbosacral strain is denied. 

An increased initial rating in excess of 10 percent disabling for service-connected sensory deficit of the right lower extremity is denied. 

An increased initial rating in excess of 10 percent disabling for service-connected sensory deficit of the left lower extremity is denied. 


REMAND

The Veteran has come before VA claiming that he suffers from vision problems of both eyes that he avers is related or was caused by medications that he was prescribed by the Alexandria VAMC.  He has indicated that in 2006 he was given a prescription for Viagra but that after he had used the Viagra for a short period of time, his eye sight was adversely affected.  He believes that he should be compensated pursuant to 38 U.S.C.A. § 1151 (2011).

For section 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he suffers from additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a)(1)(A), (B).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.361 (2011). 

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  Id.  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran.  Id.

The Board remanded the claim in September 2010-one of the purposes of the remand was to obtain an opinion from an eye specialist concerning the Veteran's claim involving the eyes.  The record reveals that the Board concluded that there was no medical opinion addressing the question of whether the Veteran's treatment from the Alexandria VAMC, specifically treatment of his nonservice-connected erectile dysfunction disability with Viagra, caused his eye disability variously diagnosed as optic neuritis and visual disturbance, and if so, whether such actions failed to meet the applicable standard of medical care.  These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Court has stated that the Board's task is to make findings based on the evidence of record-not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill its statutory duty to assist that Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A VA eye examination was accomplished in November 2010.  The examiner stated that he had reviewed the Veteran's claims folder prior to examining the Veteran.  The examiner wrote that in April 2010 the Veteran reported that he had pain and darkness in the right eye.  It was further written that he had not used Viagra the previous evening or the morning of his sudden loss of sight in the right eye.  Upon completion of the examination, the examiner wrote that the Veteran's vision loss was not due to his Viagra use.  However, the Veteran used Viagra in 2006; he had been moved to a different erectile dysfunction medication by the time of 2010 incident.  The examiner did not discuss the 2006 complaint nor did he address any of the Veteran's assertions concerning his decrease in vision.  

After reviewing the results obtained by the AMC, the Board finds that there has not been substantial compliance with its September 2010 remand instructions for this issue only.  As discussed previously, the Court has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries, 22 Vet. App. at 105; see also Dyment, 13 Vet. App. at 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Hence, the claim will be remanded to the AOJ so that another examination, which contains definitive opinions based upon a complete record, may be obtained.  Stegall, 11 Vet. App. at 268.

Accordingly, this issue is REMANDED for the following actions:

1.  Arrange for the Veteran to be examined by an ophthalmologist.  The examiner should be asked to comment on the following: 

A.  The examiner should set forth all diagnoses pertaining to the eyes and address whether or not the Veteran has additional disability of the eyes resulting from VA treatment from 2006 to the present [decreased vision and right eye neuritis].  In that regard, the Veteran asserts that he has additional disability because VA did not properly prescribe a different erectile dysfunction drug when it was determined that a side effect of Viagra was possible eye complaints and symptoms.  

B.  If the response above is affirmative, is it more likely than not (greater than a 50 percent probability); at least as likely as not (a probability of 50 percent or greater); or less likely as not (less than a 50 percent probability) that the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

C.  If there is additional disability, was it caused by an event that was not reasonably foreseeable?  [Note:  the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.] 

The claims folder and this remand must be made available to the examiner for review prior to the examination. 

2.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall, 11 Vet. App. at 268. 

3.  Finally, re-adjudicate this remaining issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


